Title: To Thomas Jefferson from James Madison, 29 January 1797
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Jany. 29. 1797.
                    
                    Yours covering an unsealed letter to Mr. Tazewell came duly to hand, and will be turned to the use you wish. As you take the Philada. Gazette in which the Belligerent answer to Adêts note has been printed in toto, I refer to that for the posture and prospect of things with France. The British party since this overt patronage of their cause, no longer wear the mask. A war with France and an alliance with G.B. enter both into print and conversation; and no doubt can be entertained that a push will be made to screw up the P. to that point before he quits the office. The strides latterly made with so much inconsistency as well as weakness in that direction, prepare us for receiving every further step without surprise. No further discovery has been made of the mind of the P. elect. I can not prevail on myself to augur much that is consoling from him. Nothing from abroad; nor more at home than you will gather from the Newspapers. Adieu Yrs Affy.
                